 



Exhibit 10.50
EXECUTIVE EMPLOYMENT AGREEMENT
     THIS AGREEMENT, dated as of September 20, 2007, is between Inhibitex, Inc.,
a Delaware corporation (the “Company”), and Geoff Henson (the “Executive”).
     WHEREAS, the Company desires to secure the Executive’s employment in an
executive capacity and to compensate him for such employment; and
     WHEREAS, the Executive is willing to be employed by the Company upon the
terms and subject to the conditions contained in this Agreement.
     NOW THEREFORE, in consideration of the premises and mutual covenants
contained herein and for other good and valuable consideration, the adequacy and
receipt of which are hereby acknowledged, the parties agree as follows:
     Section 1. Position, Duties and Responsibilities.
          (a) During the Term (as defined in Section 2), the Executive shall
serve as the Senior Vice President, Drug Development of the Company consistent
with the by-laws of the Company, and shall be responsible for the duties
identified in the attached Appendix I, such other duties as are attendant to
such offices and such other managerial duties and responsibilities with the
Company, its affiliates, subsidiaries or divisions consistent with such position
as may be assigned by the Chief Executive Officer (“CEO”) or Board of Directors
of the Company (the “Board”). The Executive shall devote his full energies,
interest, abilities and productive time to the business and affairs of the
Company and to promoting its best interests. The Executive acknowledges and
agrees that although his duties shall be performed from the Company’s offices in
the Atlanta, Georgia metropolitan area or at such other places as shall be
necessary according to the needs, business and opportunities of the Company, the
performance by the Executive of his duties hereunder may require substantial
travel from time to time by the Executive. The Executive further agrees that,
during the Term, the Company shall be the Executive’s sole employer.
          (b) Executive understands that the provisions of any employee
handbooks, personnel manuals and any and all other written statements of or
regarding personnel policies, practices or procedures that are or may be issued
by the Company (the “Company Policies”) do not and shall not constitute a
contract of employment and do not and shall not create any vested rights; and
that any such provisions may be changed, revised, modified, suspended, canceled,
or eliminated by the Company at any time, in its sole discretion, with or
without notice.
          (c) Executive shall comply with all applicable Company Policies, which
may be in effect from time to time during the Term. Copies of all such Company
Policies may be examined in the Human Resource Department of the Company. If a
provision in any policy conflicts with this Agreement, the terms of this
Agreement shall prevail.
          (d) For up to a one (1) year period following any termination of the
Executive’s employment, upon the request of the Company, the Executive shall
reasonably cooperate with the Company in all matters relating to the winding up
of pending work on behalf of the Company and the orderly transfer of work to
other

 



--------------------------------------------------------------------------------



 



employees of the Company. The Executive shall also cooperate in the defense of
any action brought by any third party against the Company that relates in any
way to the Executive’s acts or omissions while employed by the Company. The
Company shall reimburse the Executive for his reasonable out-of-pocket costs
incurred in connection with such cooperation.
  Section 2. Term of Employment.
     The initial term (the “Initial Term”) of this Agreement shall commence on
September 20, 2007 and continue through September 19, 2008 (the “Initial
Expiration Date”). On each anniversary of the Initial Expiration Date, this
Agreement will continue to be renewed automatically for an additional one
(1) year period (the “Extended Term”) (without any action by either party) on
the last day of the Initial Term and on each anniversary thereof, unless the
Executive’s employment under this Agreement is earlier terminated in accordance
with Section 4. Executive may elect not to renew his or her employment under
this Agreement for any reason upon sixty (60) days written notice. For purposes
of this Agreement, “Term” means the Initial Term and, as extended, the Extended
Term.
  Section 3. Compensation; Benefits; Expenses.
          (a) Base Salary. For all services rendered by the Executive hereunder
during the Term, the Company shall pay the Executive an annual salary equal to
Two Hundred Forty Thousand dollars ($240,000), less standard deductions and
withholdings, payable in equal installments at the times and pursuant to the
procedures regularly established for the payment of salaries generally to
employees, and as they may be amended by the Company during the Term. The
Executive’s salary will be reviewed from time to time by the Chief Executive
Officer and a committee of the Board, or otherwise in accordance with the
Company’s established procedures for adjusting salaries, and be subject to
increases (but not decrease, except pursuant to an across-the-board salary
reduction as described in Section 4(a)(iv)(B)) pursuant to such procedures.
          (b) Incentive Compensation. The Executive shall be eligible to
participate in such bonus and incentive (including stock option and other
equity-based) compensation plans of the Company, if any, in which other
executives of the Company are generally eligible to participate, as the Board or
a Committee thereof shall determine from time to time in its sole discretion,
subject to and in accordance with the terms and provisions of such plans.
Subject to the terms and conditions of such bonus and incentive compensation
plans, the Executive shall be eligible for annual cash incentive compensation of
up to 30% of the then annual gross salary.
          (c) Benefits. The Company shall provide the Executive with the right
to participate in and to receive benefits from the group life, group disability
and medical plans and all similar benefits made generally available to similarly
situated executives of the Company. The amount and extent of benefits to which
the Executive is entitled shall be governed by the specific benefit plan or
plans, as such may be amended from time to time.
          (d) Stock Options. The Executive will be granted employee stock
options to purchase 140,000 shares of the Company’s common stock, par value
$0.001 per share, on the terms set forth in a the related agreement(s) entered
into by the

2



--------------------------------------------------------------------------------



 



Executive and the Company. The Executive may be entitled to future equity
grants, from time to time, as determined by the Compensation Committee of the
Board.
          (e) Reimbursement of Expenses. It is contemplated that in connection
with the Executive’s Employment hereunder, he or she may be required to incur
business, entertainment and travel expenses. The Company agrees to promptly
(twice monthly) reimburse the Executive in full for all reasonable out-of-pocket
business, entertainment and other related expenses (including all reasonable
expenses of travel and living expenses while away from home on business or at
the request of, and in service of, the Company) incurred or expended by his
incident to the performance of his duties hereunder, provided that the Executive
properly account for such expenses in accordance with the policies and
procedures established by the Board and applicable to the executives of the
Company.
          (f) Vacation; Personal Days. During the Term, the Executive shall be
entitled to five (5) weeks vacation with pay during each calendar year of his
employment hereunder provided that the vacation days taken do not materially
interfere with the operations of the Company. Such vacation may be taken in the
Executive’s discretion, at such time or times as are not inconsistent with the
reasonable business needs of the Company. The Executive shall also be entitled
to all paid holidays and personal days provided by the Company to its
executives. Vacation, holiday and personal days shall additionally be subject to
applicable Company Policies.
     Section 4. Termination.
          (a) The Executive’s employment under this Agreement may be terminated
under the following circumstances:
          (i) Death. The Executive’s employment shall immediately terminate upon
his death.
          (ii) Disability. In the event the Executive shall be unable to render
services or perform his duties hereunder by reason of “Disability,” as such term
is defined in the Company’s Long-Term Disability Plan, as the same shall be
amended from time to time; the Company shall have the right to terminate this
Agreement immediately upon notice to the Executive.
          (iii) Termination of Employment by the Company for Cause. The Company
may terminate the employment of the Executive immediately for Cause (as
hereinafter defined). The term “Cause,” as used herein, shall mean (1) the
Executive’s willful misconduct, gross negligence, dishonesty or fraud in the
performance of his duties hereunder, (2) the material breach of this Agreement
by the Executive after notice of such breach and a reasonable opportunity to
cure, (3) the Executive’s willful refusal or failure to perform his duties
hereunder or under any lawful directive of the Board or his superior officer, as
the case may be, which is consistent with his title and position after notice of
such failure and a reasonable opportunity to cure, or (4) the conviction, plea
of guilty or nolo contendere of the Executive in respect of any felony or other
crime involving moral turpitude, dishonesty, theft or unethical business
conduct.

3



--------------------------------------------------------------------------------



 



          (iv) Termination of Employment by Executive for Good
Reason. The Executive may resign and terminate his employment hereunder for Good
Reason (as defined below) by providing a written notice thereof within sixty
(60) days from the occurrence of the event that the Executive is deeming Good
Reason. For purposes of this Agreement, “Good Reason” shall mean there has
occurred, without the express written consent of the Executive:
(A) the assignment to the Executive of any duties materially inconsistent with
his status as a senior executive of the Company or a substantial diminution in
the nature or status of his responsibilities;
(B) a reduction by the Company in the Executive’s Base Salary as in effect on
the date hereof or as the same may be increased from time to time except for
across-the-board salary reductions similarly affecting all executives of the
Company;
(C) (1) the relocation of the Company’s principal executive offices to a
location outside the Atlanta, Georgia metropolitan area or (2) the Company’s
requiring the Executive to perform his duties anywhere other than the Company’s
principal executive offices; provided that required travel on the Company’s
business to an extent substantially consistent with the Executive’s
responsibilities shall not constitute “Good Reason”;
(D) the failure by the Company to continue in effect any material compensation
plan in which the Executive was participating or the failure by the Company to
continue the Executive’s participation therein, unless an equitable arrangement
(embodied in an ongoing substitute or alternative plan) has been made with
respect to such plan or participation unless such change or discontinuation
similarly affects all executives of the Company;
(E) the failure by the Company to continue to provide the Executive with
benefits substantially similar to those enjoyed by the Executive under the
Company’s employee stock ownership, life insurance, medical,
health-and-accident, or disability plans in which the Executive was
participating, the taking of any action by the Company which would directly or
indirectly materially reduce any of such benefits or deprive the Executive of
any other material fringe benefits enjoyed by the Executive, or the failure by
the Company to provide the Executive with the number of paid vacation days to
which the Executive is entitled on the basis of years of service with the
Company in accordance with the Company’s normal vacation policy, except for
across-the-board changes in such benefits similarly affecting all executives
and/or employees of the Company; or
(F) the failure of the Company to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement, as contemplated in
Section 16 hereof.

4



--------------------------------------------------------------------------------



 



          (v) Terminations other than for Cause, Good Reason, Disability or upon
Death. In addition to the foregoing, either party may terminate this Agreement
at any time, by providing thirty (30) days prior written notice of his or its
desire to terminate.
          (b) Notice of Termination. Any termination of the Executive’s
employment by the Company or by the Executive (other than a termination pursuant
to Section 4(a)(i) above) shall be communicated by written notice of termination
to the other party.
          (c) Date of Termination. “Date of Termination” shall mean (i) if the
Executive’s employment is terminated by his death, the date of his death or
(ii) in all other circumstances, the date specified in the notice of
termination.
     Section 5. Compensation Upon Termination.
          (a) Compensation Upon Termination Upon Death. In the event of the
death of the Executive during the Term, the Executive’s designated beneficiary,
or, in the absence of such designation, the estate or other legal representative
of the Executive (collectively, the “Estate”) shall be paid, within thirty
(30) days of the Executive’s death, an amount equal to the sum of the
Executive’s unpaid salary and any bonuses or other compensation declared by the
Board of Directors or a committee but unpaid through the Date of Termination.
The Estate shall be entitled to other death benefits in accordance with the
terms of the Company’s benefit programs and plans.
          (b) Compensation Upon Termination for Disability. If the Executive’s
employment hereunder is terminated for Disability, the Executive shall be
entitled to receive (if entitled thereto) disability compensation and benefits
in accordance with the Company’s benefit programs and plans. In addition,
Executive shall be entitled to received unpaid salary and any bonuses or other
compensation declared by the Board of Directors or a committee but unpaid
through the Date of Termination, as soon as practicable following termination of
employment, but in no event more than two and one half months after the year in
which his termination occurs.
          (c) Compensation Upon Termination for Cause. If the Executive’s
employment is terminated by the Company for Cause, the Company shall pay the
Executive his salary through the Date of Termination as soon as practicable
following termination of employment, but in no event more than two and one half
months after the year in which his termination occurs, and the Company shall
have no further obligations to the Executive under this Agreement.
          (d) Compensation Upon Termination Upon a Change in Control (other than
for Cause, Disability or upon Death).
          (i) If the Executive’s employment is terminated by the Executive for
Good Reason or by the Company within one (1) year after the consummation of a
Change in Control (as hereafter defined) or in contemplation of a Change of
Control that is reasonably likely to occur for any reason other than pursuant to
Section 4(a)(i), 4(a)(ii) or 4(a)(iii) hereof, the Company shall pay to the
Executive (or in the event of the Executive’s death, the Executive’s estate) a
lump-sum cash amount equal to the sum of (x) the Executive’s unpaid

5



--------------------------------------------------------------------------------



 



salary through the Date of Termination; plus (y) any bonus compensation granted
by the Board of Directors or its committee and unpaid through the Date of
Termination; provided, however, that any bonus compensation conditioned upon the
satisfaction of performance goals shall not be paid unless such performance
goals have been satisfied; plus (z) the product of (A) a fraction the numerator
of which is the number of months in the Change in Control Severance Period (as
hereafter defined) and the denominator of which is 12 and (B) the sum of
(1) Executive’s annual base salary as then in effect and (2) the bonus or
incentive compensation paid to the Executive in respect of the most recent
fiscal year prior to the year in which the Change in Control occurs. In
addition, Executive shall receive a lump sum payment equal to the present value
of the premium payments that would be made by the Company if Executive were to
continue to be covered under the Company’s group health, life and disability
insurance for the Change in Control Severance Period, which amount shall be
determined by the Company in its sole discretion. The “Change in Control
Severance Period” shall be eighteen (18) months, commencing on the Date of
Termination. In no event shall any amount payable under this Section 5(d)(i) be
paid later than two and one half months after the year in which Executive’s
termination occurs; provided however, that in the event that any payment made
pursuant to this Section 5(d)(i) is deemed to constitute a “deferral of
compensation” under Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), notwithstanding any other provisions herein, Executive
shall not receive payment of any of the lump sum amounts described in this
Section 5(d)(i) until the earlier of (A) six months following Executive’s
“separation from service” with the Company (as such phrase is defined in
Section 409A of the Code) or (B) Executive’s death.
          (ii) Notwithstanding any other provision herein to the contrary, in
the event that the Executive becomes entitled to any payments under
Section 5(d)(i) (“Termination Payments”) and any portion of such Termination
Payments, when combined with any other payments or benefits provided to the
Executive (including, without limiting the generality of the foregoing, by
reason of any stock options), in the absence of this Section 5(d)(ii), would be
subject to the tax (the “Excise Tax”) imposed by Section 4999 of the Code, then
(subject to Section 5(d)(iii) hereof) the amount payable to the Executive under
Section 5(d)(i) shall be reduced such that none of the amounts payable to the
Executive under Section 5(d)(i) and any other payments or benefits received or
to be received by the Executive in connection with a Change in Control or the
termination of the Executive’s employment (whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement with the Company, any
person whose actions result in a Change in Control or any person having such a
relationship with the Company or such person as to require attribution of stock
ownership between the parties under Section 318(a) of the Code) shall be treated
as “parachute payments” within the meaning of Section 280G(b)(2) of the Code.
For purposes of applying the foregoing sentence, if in the opinion of tax
counsel selected by the Company’s independent auditors prior to the Change in
Control and reasonably acceptable to the Executive, such payments or benefits
(in whole or in part) represent reasonable compensation for services actually
rendered within the meaning of Section 280G(b)(4) of the Code, then such amounts
shall be excluded from any such calculation. Furthermore, in

6



--------------------------------------------------------------------------------



 



determining the maximum amount of the payments to the Executive which would not
constitute a parachute payment within the meaning of Sections 280G(b)(1) and
(4), the value of any non-cash benefits or any deferred payment or benefit shall
be determined by the Company’s independent auditors in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code or any applicable proposed
or final Treasury Regulations promulgated under the Code.
          (iii) If the net after-tax amount of the Termination Payments which
would be payable to the Executive in the absence of the reduction described in
Section 5(d)(ii) above exceeds the net after-tax amount of the Termination
Payments which would be payable to the Executive if the reduction described in
Section 5(d)(ii) above were applicable, then the reduction to the Executive’s
Termination Payments described in Section 5(d)(ii) above shall not be
applicable. For purposes of computing such net after-tax amounts, the
Termination Payments shall be treated as subject to Federal income tax and any
state and local income taxes (based upon the residence of the Executive at the
time the first amount of Termination Payments is to be paid hereunder) at the
highest marginal rate of income tax imposed upon individuals (but without
assuming any reduction in Federal income taxes that could be obtained from the
deduction of any such state or local taxes if paid in such year), shall be
subject only to the Medicare portion of the F.I.C.A tax and, in calculating the
net after-tax amount of the Termination Payments which would otherwise be
payable to the Executive if the reduction described in Section 5(d)(ii) above
were not applicable, any applicable Excise Tax, and all such taxes shall be
computed based upon the tax rates in effect for the calendar year in which the
first amount of Termination Payments are to be paid hereunder. The determination
of the net after-tax amounts will be made by the Company’s independent auditors
prior to the Change in Control, whose determination will be binding on both the
Executive and the Company.
For purposes of this Agreement, a “Change in Control” of the Company shall mean
(A) the consummation of a merger or consolidation of the Company in which the
stockholders of the Company immediately prior to such merger or consolidation
would not, immediately after the merger or consolidation, beneficially own (as
such term is defined in Rule 13d-3 under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), directly or indirectly, shares representing in
the aggregate 45% or more of the combined voting power of the securities of the
corporation issuing cash or securities in the merger or consolidation (or of its
ultimate parent corporation, if any); (B) the stockholders of the Company
approve a plan of complete liquidation or dissolution of the Company, or there
is consummated an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets, other than a sale or disposition by
the Company of all or substantially all of the Company’s assets to an entity, at
least 45% of the combined voting power of the voting securities of which are
owned by persons in substantially the same proportion as their ownership of the
Company immediately prior to such sale; (C) during any period of two
(2) consecutive years, individuals who at the beginning of such period
constitute the Board, including for this purpose any new director whose election
or nomination for election by the Company’s stockholders was approved by a vote
of at least two-thirds of the directors then still in office who were directors
at the beginning of the period or whose election or

7



--------------------------------------------------------------------------------



 



nomination for election was previously so approved but excluding for this
purposes any such new director whose initial assumption of office occurs as a
result of either an actual or threatened election contest (as such terms are
used in Rule 14a-11 of Regulation 14A under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of an individual,
corporation, partnership, group, association or other entity or Person (as such
term is used in Sections 13(d) and 14(d) of the Exchange Act) other than the
Board, cease for any reason to constitute a majority thereof; or (D) such other
similar transaction not specifically identified above, which in the sole
discretion of the Board of Directors (or committee thereof) effectively
constitutes a change in control of the Company.
          (e) Compensation Upon All Other Terminations. If the Company
terminates this Agreement for any reason other than pursuant to Section 4(a)(i),
4(a)(ii), 4(a)(iii) or Section 5(d) or if Executive terminates his employment
for Good Reason, then the Company shall pay Executive a lump sum equal to the
sum of (w) Executive’s unpaid salary through the Date of Termination; plus
(x) any bonus compensation granted by the Board of Directors or its committee
through the Date of Termination; provided, however, that any bonus compensation
conditioned upon the satisfaction of performance goals shall not be paid unless
such performance goals are actually satisfied; plus (y) the Executive’s salary
for the Severance Period if such salary would have continued to be paid during
the Severance Period, as determined by the Company in its sole discretion; plus
(z) the product of (1) a fraction the numerator of which is the number of months
in the Severance Period and the denominator of which is 12 and (2) the bonus or
incentive compensation paid to the Executive in respect of the most recent
fiscal year prior to the year in which the Date of Termination occurs. In
addition, Executive shall receive a lump sum payment equal to the present value
of the premium payments that would be made by the Company if Executive were to
continue to be covered under the Company’s group health, life and disability
insurance for the Severance Period, which amount shall be determined by the
Company in its sole discretion. If Executive voluntarily terminates this
Agreement other than for Good Reason, then the Company shall pay Executive his
salary and any earned but unpaid bonuses through the Date of Termination in a
lump sum, and the Company shall have no further obligations to the Executive
under this Agreement. The “Severance Period” shall be twelve (12) months,
commencing on the Date of Termination. All amounts payable under this Section
5(e) by reason of Executive’s termination for Good Reason shall be paid in cash
in a lump-sum on the date that is six months plus one day after the Date of
Termination, or upon Executive’s death, if earlier. All amounts payable under
this Section 5(e) for any other reason shall be paid no later than two and one
half months after the year in which Executive’s termination occurs; provided
however, that in the event that any payment made pursuant to this Section 5(e)
is deemed to constitute a “deferral of compensation” under Section 409A of the
Code, notwithstanding any other provisions herein, Executive shall not receive
payment of any of the lump sum amounts described in this Section 5(e) until the
earlier of (A) six months following Executive’s “separation from service” with
the Company (as such phrase is defined in Section 409A of the Code) or
(B) Executive’s death.
          (f) Notwithstanding anything else contained herein, the obligation of
the Company to make any severance payments to the Executive hereunder shall be
conditioned upon the execution and delivery by the Executive of a release from
liability in favor of the Company substantially in the form attached hereto as
Appendix II.

8



--------------------------------------------------------------------------------



 



     Section 6. Confidentiality.
          (a) Each Item, Trade Secret and piece of Confidential Information (in
each case, as defined below) that has come or comes into Executive’s possession
by reason of his employment are the property of the Company and shall not be
used by Executive in any way except in the course of his employment by, and for
the benefit of the Company. Executive will not remove any Items from premises
owned or leased by the Company except as his duties shall require, and upon
termination of his employment, all Items (including any copies or excerpts
thereof) will be turned over to Executive’s supervisor at the Company.
          (b) Executive will preserve as confidential all Confidential
Information that has been or may be obtained by him. Executive will not, without
written authority from the Company, use for his own benefit or purposes, or
disclose to others, either during his employment or for two (2) years
thereafter, any Confidential Information or any copy or notes made from any Item
embodying Confidential Information except as required by his employment with the
Company or to the extent disclosure is or may be required by a statute, by a
court of law, by any governmental agency having supervisory authority over the
business of the Company or by any administrative or legislative body (including
a committee thereof) with jurisdiction to order him to divulge, disclose or make
accessible such information, provided, however, that the Executive shall give
the Company notice of any such request or demand for such information upon his
receipt of same and the Executive shall reasonably cooperate with the Company in
any application the Company may make seeking a protective order barring
disclosure by the Executive. Executive understands that his obligations with
respect to Confidential Information shall continue for two years after
termination of his employment with the Company. These restrictions concerning
use and disclosure of Confidential Information shall not apply to information
which is or becomes publicly known by lawful means, or comes into Executive’s
possession from sources not under an obligation of confidentiality to the
Company.
          (c) Executive agrees to hold in confidence all Trade Secrets of the
Company that came into his knowledge during or in connection with his employment
by the Company and shall not disclose, publish or make use of at any time after
the date hereof such Trade Secrets without the prior written consent of the
Company for as long as the information remains a Trade Secret.
          (d) Executive understands that any entrusting of Confidential
Information or Trade Secrets to him by the Company is done in reliance on a
confidential relationship arising out of his employment with the Company.
Executive further understands that Confidential Information or Trade Secrets
that he may acquire or to which he may have access, especially with regard to
research and development projects and scientific findings, data formulae,
designs, formulation, processes intellectual property rights, know-how, the
identity of suppliers, customers and patients, methods of manufacture, and cost
and pricing data is of great value to the Company.
          (e) Executive agrees that following termination of his employment with
the Company Executive will, if possible, make every effort to contact the
Company’s General Counsel as if Executive is served with a subpoena or other
legal process asking for a deposition, testimony or other statement, or other
potential evidence

9



--------------------------------------------------------------------------------



 



to be used in connection with any lawsuit to which the Company is a party or
involving Executive’s employment with the Company or any Confidential
Information or Trade Secret of the Company.
          (f) For purposes of this Agreement: (i) “Confidential Information”
means information relating to the present or planned business of the Company
which has not been released publicly by authorized representatives of the
Company. Executive understands that Confidential Information may include, for
example, discoveries, scientific data, inventions, know-how and products,
customer, patient, supplier and competitor information, sales, pricing, cost,
and financial data, research, development, marketing and sales programs and
strategies, manufacturing, marketing and service techniques, processes and
practices, and regulatory strategies. Executive understands further that
Confidential Information also includes all information received by the Company
under an obligation of confidentially to a third party; (ii) “Items” include
documents, reports, drawings, photographs, designs, specifications, formulae,
plans, samples, research or development information, prototypes, tools,
equipment, proposals, marketing or sales plans, customer information, customer
lists, patient lists, patient information, regulatory files, financial data,
costs, pricing information, supplier information, written, printed or graphic
matter, or other information and materials that concern the Company’s business
that come into Executive’s possession or about which Executive has knowledge by
reason of his employment; and (iii) “Trade Secrets” include all information,
including a formula pattern, process, compilation, program, device, method, or
technique that (A) derives independent economic value, actual or potential, from
not being generally known to, and not being readily ascertainable by proper
means by other persons who can obtain economic value from its disclosure or use,
(B) is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy; and (C) otherwise satisfies the requirements of the
Georgia Trade Secrets Act.
     Section 7. Proprietary Information.
          (a) All Inventions (as defined below) related to the present or
planned business of the Company, which have been or are conceived or reduced to
practice by Executive, either alone or with others, during the period of his
employment or during a period of one (1) year after termination of such
employment, whether or not done during his regular working hours, are the sole
property of the Company. The provisions of this paragraph shall not apply to an
invention for which no equipment, supplies, facilities or confidential or trade
secret information of the Company was used and which was developed entirely on
Executive’s own time, unless (a) the invention relates to (i) the business of
the Company, or (ii) the Executive’s actual or demonstrably anticipated research
or development for the Company, or (b) the invention results from any work
performed by Executive for the Company.
          (b) Executive will disclose promptly and in writing to the Company,
through his supervisor, all Inventions which are covered by this agreement, and
Executive agrees to assign to the Company or its nominee all his right, title,
and interest in and to such Inventions. Executive agrees not to disclose any of
these Inventions to others, without the express consent of the Company.
Executive will, at any time during or after his employment, on request of the
Company, execute specific assignments in favor of the Company or its nominee of
his interest in and to any of the Inventions covered by this agreement, as well
as execute all papers, render all assistance, and

10



--------------------------------------------------------------------------------



 



perform all lawful acts which the Company considers necessary or advisable for
the preparation, filing, prosecution, issuance, procurement, maintenance or
enforcement of patent applications and patents of the United States and foreign
countries for these Inventions, and for the transfer of any interest Executive
may have. Executive will execute any and all papers and documents required to
vest title in the Company or its nominee in the above Inventions, patent
applications, patents, and interests. Executive understands that if he is not
employed by the Company at the time he is requested to execute any document
under this Section 7(b), Executive shall receive fifty dollars ($50.00) for the
execution of each document, and one hundred fifty dollars ($150.00) per day of
each day or portion thereof spent at the request of the Company in the
performance of acts pursuant to this Section 7(b), plus reimbursement for any
out-of-pocket expenses incurred by Executive at the Company’s request in such
performance. Executive further understands that the absence of a request by the
Company for information, or for the making of an oath, or for the execution of
any document, shall in no way be construed to constitute a waiver of the
Company’s rights under this agreement. Should the Company be unable to secure
the Executive’s signature on any document necessary to apply for, prosecute,
obtain, or enforce any patent, copyright, or other right or protection relating
to any Invention, whether due to the Executive’s mental or physical incapacity
or any other cause, the Executive hereby irrevocably designates and appoints the
Company and each of its duly authorized officers and agents as the Executive’s
agent and attorney in fact, to act for and in the Executive’s behalf and stead
and to execute and file any such document, and to do all other lawfully
permitted acts to further the prosecution, issuance, and enforcement of patents,
copyrights, or other rights or protections with the same force and effect as if
executed and delivered by the Executive.
          (c) Executive has disclosed to the Company all continuing obligations
which he has with respect to the assignment of Inventions to any previous
employers, and Executive claims no previous unpatented Inventions as his own,
except for those which have been reduced to practice and which are shown on a
schedule, if any, attached to this agreement. Executive understands that the
Company does not seek any confidential or trade secret information which
Executive may have acquired from a previous employer, and Executive will not
disclose to or utilize any such information on behalf of the Company.
          (d) All writings and other works which may be copyrighted (including
computer programs) which are related to the present or planned business of the
Company and are prepared by Executive during his employment by the Company shall
be, to the extent permitted by law, works made for hire, and the authorship and
copyright of the work shall be in the Company’s name. To the extent that such
writings and works are not works for hire, Executive agrees to the wavier of
“moral rights” in such writings and works, and to assign to the Company all
Executive’s right, title and interest in and to such writings and works,
including copyright.
          (e) Executive will permit the Company and its agents to use and
distribute any pictorial images which are taken of him during his employment by
the Company as often as desired for any lawful purpose. Executive waives all
rights of prior inspection or approval and release the Company and its agents
from any and all claims or demands which Executive may have on account of the
lawful use of publication of such pictorial images.

11



--------------------------------------------------------------------------------



 



          (f) For purposes of this Agreement, “Invention” shall mean all ideas,
potential marketing and sales relationships, inventions, experiments,
copyrightable expression, research, plans for products or services, marketing
plans, reports, strategies, processes, computer software (including, without
limitation, source code), computer programs, original works of authorship,
characters, know-how, trade secrets, information, data, developments,
discoveries, improvements, modifications, technology, algorithms, database
schema, designs, and drawings, whether or not subject to patent or copyright
protection, made, conceived, expressed, developed, or actually or constructively
reduced to practice by the Executive solely or jointly with others prior to or
during the Term, which refer to, are suggested by, or result from any work which
(i) the Executive has performed prior to the Term of this Agreement, (ii) the
Executive may perform during his employment, or (iii) from any information
obtained from the Company or any affiliate of the Company, and shall not be
limited to the meaning of “Invention” under the United States patent laws.
Section 8. Agreement Not to Compete.
          (a) While employed by the Company and for a period equal to the
greater of (x) one (1) year and (y) the severance period (or the deemed
severance period set forth in clause z(A) of the first sentence of
Section 5(d)(i) in the event of a termination of employment upon a Change of
Control) thereafter, the Executive shall not, directly or indirectly, anywhere
in the United States:
          (i) render services which are substantially similar to the services
performed by Executive for the Company during the last year of the Term of this
Agreement to any person, corporation, partnership or other entity which competes
with the Company (or any subsidiary) in the business of developing
antibody-based immunotherapeutics to prevent or treat infections caused by
staphylococcal organisms; developing small molecules for the treatment of herpes
zoster or cytomegalovirus disease; or developing HIV integrase inhibitors. The
Company recognizes that there are some companies who provide many products and
services, some of which may be competitive and some which may not be.
Accordingly, this covenant only prohibits Executive from performing the same or
substantially the same services for that section, division, group, subsidiary,
affiliate or operating unit of a competitor that actually develops those
compounds named in Section 8(a) (i) (A), (B) or (C).
          (ii) solicit for employment any employee of the Company who was
employed by the Company (or any subsidiary) during the Executive’s employment
with the Company and with whom the Executive had contact during the last year of
his employment with the Company.
          (b) If any of the restrictions contained in this Section 8 shall be
deemed by any court of competent jurisdiction to be unenforceable by reason of
the extent, duration or geographical scope thereof, or otherwise, then the
parties agree that such court shall modify such restriction, only to the extent
necessary to render it enforceable and, in its reduced form, such restriction
shall then be enforced, and in its reduced form this Section 8 shall be
enforceable in the manner contemplated hereby.
          (c) The Executive and the Company agree to revise the specific

12



--------------------------------------------------------------------------------



 



description of the Company’s line of business set forth in Section 8(a) as
appropriate to reflect any material change in the Company’s business due to an
in-licensing, merger, acquisition or similar strategic transaction.
Section 9. Company Resources.
     Executive may not use any of the Company’s (or any affiliate’s) equipment
for personal purposes without written permission from the Company. The Executive
may not give access to the Company’s (or any affiliate’s) offices or files to
any person not in the employ of the Company without written permission of the
Company.
Section 10. Injunctive Relief.
     Executive understands and agrees that the Company will suffer irreparable
harm in the event that the Executive breaches any of the Executive’s obligations
under Sections 6, 7, 8 or 9 hereof and that monetary damages will be inadequate
to compensate the Company for such breach. Accordingly, the Executive agrees
that, in the event of a breach or threatened breach by the Executive of any of
the provisions of Sections 6, 7, 8 or 9 hereof, the Company shall be entitled to
seek appropriate injunctive relief, in addition to any other in addition to any
other rights, remedies or damages available to the Company at law or in equity.
Section 11. Severability.
     In the event any of the provisions of this Agreement shall be held by a
court or other tribunal of competent jurisdiction to be unenforceable, the other
provisions of this Agreement shall remain in full force and effect.
Section 12. Survival.
     Sections 1(d) and 4 through 16 shall survive the termination of this
Agreement for any reason.
Section 13. Representations, Warranties, and Covenants.
     Executive represents, warrants, and covenants that the Executive’s
performance of all the terms of this Agreement and any services to be rendered
as an employee of the Company do not and will not breach any fiduciary or other
duty or any covenant, agreement or understanding (including, without limitation,
any agreement relating to any proprietary information, knowledge or data
acquired by the Executive in confidence, trust or otherwise prior to the
Executive’s employment by the Company) to which the Executive is a party or by
the terms of which the Executive may be bound. The Executive further covenants
and agrees not to enter into any agreement or understanding, either written or
oral, in conflict with the provisions of this Agreement.
Section 14. Accounting for Profits; Indemnification.
     Executive covenants and agrees that, if the Executive shall violate any of
the Executive’s covenants or agreements contained in Sections 6, 7, 8 or 9
hereof, the Company shall be entitled to an accounting and repayment of all
profits, compensation, royalties, commissions, remunerations or benefits which
the Executive directly or

13



--------------------------------------------------------------------------------



 



indirectly shall have realized or may realize relating to, growing out of or in
connection with any such violation; such remedy shall be in addition to and not
in limitation of any injunctive relief or other rights or remedies to which the
Company is or may be entitled at law or in equity or otherwise under this
Agreement. The Executive hereby agrees to defend, indemnify and hold harmless
the Company against and in respect of: (a) any and all losses and damages
resulting from, relating or incident to, or arising out of any misrepresentation
or breach by the Executive of any of the Executive’s representations,
warranties, covenants or agreements made or contained in this Agreement; and
(b) any and all actions, suits, proceedings, claims, demands, judgments, costs
and expenses (including reasonable attorneys’ fees) incident to the foregoing.
Section 15. General.
     This Agreement may be modified only in writing signed by the parties
hereto. Failure to enforce any provision of the Agreement shall not constitute a
waiver of any term herein. The Executive agrees that he will not assign,
transfer, or otherwise dispose of, whether voluntarily or involuntarily, or by
operation of law, any rights or obligations under this Agreement. Any purported
assignment, transfer, or disposition shall be null and void. Nothing in this
Agreement shall prevent the consolidation of the Company with, or its merger
into, any other corporation, or the sale by the Company of all or substantially
all of its properties or assets, or the assignment by the Company of this
Agreement and the performance of its obligations hereunder. Subject to the
foregoing, this Agreement shall be binding upon and shall inure to the benefit
of the parties and their respective heirs, legal representatives, successors,
and permitted assigns, and shall not benefit any person or entity other than
those enumerated above. The use of any gender herein shall be applicable to all
genders.
Section 16. Executive Acknowledgment.
     Executive acknowledges (a) that he has consulted with or has had the
opportunity to consult with independent counsel of her own choice concerning
this Agreement and has been advised to do so by the Company, and (b) that he has
read and understands the Agreement, is fully aware of its legal effect, and has
entered into it freely based on his own judgment.
[Signatures appear on the following page.]

14



--------------------------------------------------------------------------------



 



AGREED TO BY:

         
 
  INHIBITEX, INC.    
 
       
 
       
Geoff Henson
  Russell H. Plumb    
 
  President & CEO    

15



--------------------------------------------------------------------------------



 



Appendix I
Job Description
Senior Vice President, Drug Development
The Senior Vice President has overall responsibility for activities related to
all drug development conducted by Inhibitex for the development of products with
Regulatory (Federal and International) requirements.
This position will be responsible for: management of project/project teams
through the developmental cycle; implementing and communicating the strategic
and technical direction for the product/project team; identifying the needs for
specific projects and programs and managing their development and execution; and
working closely with the clinical development group and others for the overall
launch plan for new products. .
RESPONSIBILITIES:

  •   Provide managerial oversight and leadership for the drug development team.
    •   Develop and implement the research, marketing, project development and
operational goals; provide integration and coordination of research and business
development activities.     •   Provide management oversight to research
programs consisting of multiple technologies and capabilities that may be only
broadly related.     •   Provide administrative management by approving capital
and major operating expenditures consistent with operating plans; approve major
proposals; allocate funding to business development and other special purposes.
    •   Provide management oversight for the Company’s implementation of
operational procedures and practices.     •   Propose, develop, and implement
changes in practices and procedures in order to deliver the highest quality
research, products, and services.     •   Manage staff by hiring, developing,
appraising, and motivating division management and technical staff. Approve new
hires, terminations, disciplinary actions, promotions, and salary adjustments
for all staff.     •   Perform investor relations and civic activities.     •  
Any other responsibilities assigned by the CEO.

REQUIREMENTS:

•   MS or PhD in engineering or applied sciences, with significant experience in
business management including full budget responsibilities   •   Strong
knowledge of and contacts in the pharmaceutical industry.   •   Possess
sufficient experience in financial management to ensure that budgets are
realistically established and attained.   •   Significant experience in
development and/or Regulatory approval of new drugs or biologic agents.   •  
Excellent communication skills both written and verbal.   •   Demonstrated
leadership skills in managing teams.

            Inhibitex, Inc.
      By:           Russell H. Plumb             

                           Date:                                               
  Geoff Henson           

A-1